Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  140241(45)(47)                                                                                       Diane M. Hathaway
                                                                                                          Mary Beth Kelly,
                                                                                                                      Justices


  ALESIA HARRIS, Personal Representative of
  the Estate of Henry J. Harris, Deceased,
                Plaintiff-Appellant,
  v                                                                 SC: 140241
                                                                    COA: 285426
                                                                    WCAC: 06-000256
  GENERAL MOTORS CORPORATION,
             Defendant-Appellee.
  _____________________________________


         On order of the Chief Justice, the motion by defendant-appellee for extension to
  December 3, 2010 of the time for filing its supplemental brief is considered and it is
  granted. The motion by the Michigan Self-Insurers’ Association and the Michigan
  Manufacturers Association for leave to file a brief amicus curiae is considered and it is
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2011                    _________________________________________
                                                                               Clerk